Exhibit 21.1 SIGNIFICANT SUBSIDIARIES OF CIVEO CORPORATION Name of Entity Jurisdiction of Organization Civeo Holding Company 1 Pty Ltd Australia Civeo Lodge Services LP BC, Canada Civeo Management LLC Delaware Civeo Mars Coöperatief 1 U.A. Netherlands Civeo Premium Camp Services Ltd. Alberta, Canada Civeo Pty Ltd Australia Civeo U.S. Holdings LLC Delaware Civeo USA LLC Delaware Civeo Canada Inc. Alberta, Canada Civeo Mars Holdco 3, LLC Delaware Civeo Mars Holdco 5, LLC Delaware Civeo Mars Holdco 2, LLC Delaware Civeo Canada HoldCo3 Ltd BC, Canada Civeo Cayman Services Limited Cayman Islands
